Title: To Thomas Jefferson from Thomas Pinckney, 1 December 1791
From: Pinckney, Thomas
To: Jefferson, Thomas



Sir
Charleston 1st. Decr. 1791

The apprehension of appearing in an improper point of view to those whose esteem I earnestly desire to conciliate, occasions my giving you this trouble, in addition to the dispatches of a public nature forwarded by this opportunity.—A Paragraph has this morning appeared in a daily print of this City mentioning my intended mission.
I have only to assure you that no trifling indiscretion of mine has given rise to this report, which I found circulating on my arrival in Charleston four days after the receipt of your favor.—It is in itself a matter of small consequence, but it may give rise to impressions the apprehension of which I own gives me more uneasiness than perhaps it deserves.—With sentiments of sincere esteem & great respect I have the honor to be Sir, Your most obedient & most humble Servant,

Thomas Pinckney

